Citation Nr: 0902421	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-37 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to special monthly compensation based on loss of 
use of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from November 1974 to March 
1975 and from June 1979 to March 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

The veteran testified before the undersigned Veterans Law 
Judge via videoconference in November 2008.  A transcript of 
the hearing has been associated with the record.


FINDING OF FACT

The veteran does not have loss of use of his right foot such 
that no effective function remains other than that which 
would be equally well served by an amputation stump at the 
site of election below knee with use of a suitable prosthetic 
appliance.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
based on the loss of use of the right foot are not met.  38 
U.S.C.A. §§ 1114, 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.350, 4.63 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the U.S. Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in June 2005 advised the veteran of the 
evidence necessary to support his claim of entitlement to 
special monthly compensation.  The evidence of record was 
listed and the veteran was told how VA would assist him in 
obtaining additional pertinent evidence.  The veteran was 
invited to identify or submit pertinent evidence.

A March 2006 letter discussed the manner in which VA 
determines disability ratings and effective dates.

In June 2008 the veteran was advised of the evidence used by 
VA when determining a disability rating.  This letter 
provided examples of the types of evidence the veteran should 
identify or submit.  

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted, and the Board finds that such examinations were 
adequate.  They were performed by neutral, skilled providers 
who accurately recited the veteran's history and provided in 
depth examinations of his functional capability.  Neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  In fact, the veteran stated in 
February 2007 that he had no further evidence to submit.  The 
Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Special monthly compensation is payable for each anatomical 
los or loss of use of one hand, one foot, both buttocks, one 
or more creative organs, blindness of one eye having only 
light perception, deafness of both ears, having absence of 
air and bone conduction, or complete organic aphonia with 
constant inability to communicate by speech.  38 U.S.C.A. § 
1114(k); 38 C.F.R. § 3.350(k).

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis.  38 C.F.R. § 3.350(a)(2)(i).  
Extremely unfavorable complete ankylosis of the knee, or 
complete ankylosis of two major joints of an extremity, or 
shortening of the lower extremity of 3 1/2 inches or more, 
will constitute loss of use of the hand or foot involved.  38 
C.F.R. § 3.350(a)(2)(i)(a).  Also considered as loss of use 
of the foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal nerve and consequent foot 
drop, accompanied by characteristic organic changes, 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve.  38 C.F.R. § 4.63.

The veteran has a long history of problems with his right 
ankle, to include several surgeries.

VA treatment records show that the veteran used a brace for 
his right ankle as early as May 1990.

A September 2003 VA treatment record indicates that the 
veteran ambulated with a cane.

On VA examination in October 2003, the examiner noted the 
veteran's history of Achilles tendonitis, peroneal tendon 
repair, ligamentous laxity, osteophytosis, and degenerative 
changes in the right ankle.  The veteran reported daily pain, 
chronic swelling, crepitation, and diminished range of 
motion.  The examiner observed that the veteran's pain was 
managed with Methadone, and that he walked with a cane.  On 
physical examination the veteran was noted to wear a brace, 
which was removed.  There was synovial thickening around the 
ankle and tenderness laterally and medially.  The Achilles 
and planter fascial planes were tender.  There was 
compression tenderness of the metatarsal heads.  The veteran 
had zero degrees of dorsiflexion and 20 degrees of plantar 
flexion.  Moderate, lateral ligamentous weakness and pain was 
noted on inversion and eversion.  The examiner commented that 
during flare-ups, he would not expect additional motion loss, 
but would expect additional alteration in gait and ambulatory 
endurance, resulting in moderate disability.  

An additional VA examination was carried out in March 2005.  
The veteran reported that he had difficulty walking long 
distances and that he was unable to operate a motor vehicle.  
He indicated that he could walk 300 yards and stand for 30 
minutes.  He used a cane.  He denied flare-ups that 
interfered with his daily activities.  Physical examination 
revealed a limp favoring the right lower extremity.  The 
veteran wore a brace on the right ankle.  Dorsiflexion was to 
10 degrees and plantar flexion was to 30 degrees.  Inversion 
and eversion were 75 percent of normal.  There was pain 
against resistance.  There was no warmth, swelling, or 
erythema.  The examiner indicated that when the veteran 
walked, his ankle was set at zero degrees of dorsiflexion.  
The examiner also noted that the veteran had pain on any 
motion of the ankle but that he did not exhibit fatigue, 
weakness, or incoordination.  He stated that due to pain, he 
would add an additional 10 degrees of motion loss to both 
dorsiflexion and plantar flexion.

A private medical record dated in December 2006 indicates 
that the veteran utilized an ankle foot orthosis (AFO) 
attached to his shoe with double upright metal bars.  The 
veteran reported that it helped with his ambulatory status 
but not his pain.  Physical examination revealed mild 
swelling diffusely about the lateral ankle and hindfoot.  The 
veteran had normal sensation throughout the foot and ankle 
and 5/5 strength in dorsiflexion, plantar flexion, and 
inversion, with trace diminished eversion strength.  There 
was tenderness along the course of the peroneal tendons.  The 
provider noted that the veteran was essentially optimized 
from a non-surgical standpoint and that if symptoms 
warranted, further surgical correction was available.  The 
veteran underwent surgery in January 2007, to include right 
gastrocnemius recession, right calcaneal osteotomy, excision 
of the right peroneal tendons, and right flexor halluces 
longus to peroneus brevis transfer.

The veteran underwent an additional VA examination in August 
2008.  His history was reviewed.  He reported pain, weakness, 
and fatigue, as well as swelling at the end of the day.  He 
stated that activities of daily living were unimpaired but 
were performed with difficulty.  He indicated that he could 
stand for about 20 minutes and that he could walk from one 
bus stop to another, about 10 minutes.  The examiner noted 
that the veteran used an AFO on a daily basis and used a cane 
for more prolonged walking.  On physical examination, 
dorsiflexion was to 10 degrees and plantar flexion was to 30 
degrees.  There was pain present throughout the range of 
motion testing, but particularly in dorsiflexion.  Strength 
was 4/5 in both dorsiflexion and plantar flexion.  There was 
increased pain and mild easy fatigability with repetitive 
resisted motion.  There was mild to moderate incoordination 
and antalgia favoring the right side.  Heel position was 
normal.  The veteran was able to perform a double toe raise, 
but not a single toe raise on the right.  There was no medial 
tenderness or swelling.  There was diffuse swelling laterally 
about the ankle and across the anterior joint line.  The 
examiner indicated that he would assign an additional 10 
degree range of motion loss in ankle dorsiflexion as the 
result of repetitive motion.

At his November 2008 hearing, the veteran testified that he 
had worn a brace on his ankle for several years.  He stated 
that without the brace, his foot dropped and was unstable, 
requiring him to use a walking stick.  He indicated that 
intense pain caused him to have little control of his foot.  

A November 2008 statement by the veteran's private medical 
provider indicates that the veteran used a brace and that he 
had 4/5 strength in his right ankle.  The author stated that 
examination was consistent with mild right foot drop.

After a full review of the record, including the statements 
of the veteran, the Board finds that entitlement to special 
monthly compensation for loss of use of the left foot is not 
warranted.  The pertinent medical evidence demonstrates that 
he is able to walk and has motion of the right foot.  There 
is no atrophy of the right foot and strength is, at worst 
4/5.  Although the evidence shows that the veteran uses a 
brace and cane, he has effective function in his right lower 
extremity, including the foot.  Despite pain, the veteran has 
propulsion in the right foot.  He does not have ankylosis of 
the right ankle or shortening of the right lower extremity of 
3 1/2 inches or more.  The Board acknowledges the private 
provider's statement that the veteran has mild foot drop; 
however, he does not suffer from complete paralysis of the 
external popliteal nerve, as evidenced by the December 2006 
report of normal sensation.  Moreover, the most recent VA 
examination noted that incoordination and antalgia was no 
more than moderate.  The medical evidence demonstrates that 
the veteran would not be equally well served by an amputation 
stump at the site of election below knee with use of a 
suitable prosthetic appliance.  Thus, the veteran's loss of 
use of the right foot is not medically established.

Under these circumstances, the Board concludes that the claim 
for special monthly compensation based on loss of use of the 
left foot must be denied.  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to special monthly compensation based on loss of 
use of the right foot is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


